


110 HR 5278 IH: To extend the temporary suspension of duty on Option and

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5278
		IN THE HOUSE OF REPRESENTATIVES
		
			February 7, 2008
			Mrs. Capito
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on Option and
		  Revolver herbicides.
	
	
		1.Option and Revolver
			 herbicides
			(a)In
			 generalHeading 9902.10.37 of
			 the Harmonized Tariff Schedule of the United States (relating to Option and
			 Revolver herbicides) is amended by striking the date in the effective period
			 column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
